This is the appeal of the defendant, Receiver in the above action.
The receiver appealed upon the ground that the Court directed that the judgment for the restoration of the vessel and the penalty, should be discharged when and if the plaintiff should pay *Page 683 
the amount, including interests and costs, of the judgments referred to in the judgment from which the appeal was taken.
This is an action at law, and no equitable relief is demanded, nor do the pleadings present a case in which it might be granted. It may turn out that the vessel is worth more money than the mortgagee's debts, but the receiver, if he is entitled to any surplus, can protect himself in another action.
The decision of this court in the plaintiff's appeal in this case is conclusive against the appellant. His appeal was unnecessary and improvidently taken, and must be dismissed.
It is so ordered.